Citation Nr: 1704274	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-18 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide agents or as secondary to a service-connected disability.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide agents or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty in the Navy from April 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has peripheral neuropathy in the upper and lower extremities that is due to exposure to herbicide agents in Vietnam.  The Veteran's service personnel records show he served on board the U.S.S Clarion River.  This ship served in the inland waters of Vietnam during the Veteran's service; therefore, he is eligible for the presumption of exposure to herbicide agents.

Correspondence received in May 2012 indicates the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  In the instant case, the basis for the claim for SSA disability benefits award is unknown; therefore, it cannot be said with certainty that the medical records considered by SSA, if available, would not be relevant to the issue at hand.  A review of the record does not reveal that VA has made any attempts to secure the Veteran's SSA records (or contain notice that such records have been destroyed or are otherwise unavailable).  As SSA records are considered constructively of record, they must be sought.

The June 2012 statement of the case (SOC) states in the evidence section that Phoenix VA Medical Center (VAMC) records from August 25, 2006 through April 6, 2012 were reviewed, copied, and posted into Virtual VA.  A review of Virtual VA does not reveal these records and VBMS does not contain any VA treatment records more recent than September 2005.  As these treatment records are constructively of record, all VAMC treatment records since September 2005 should be associated with the electronic file.

A June 2012 informal conference report shows the Veteran asked the Decision Review Officer (DRO) to obtain private treatment records from Dr. R. M.  The Veteran's electronic file does not contain evidence that any attempt was made to obtain these records.  Since there may be evidence pertinent to the appeal, these records should be secured.

During the June 2012 informal conference, the DRO also raised the theory of secondary service connection as a means for establishing the Veteran's claims and indicated that a diagnosis of diabetes mellitus might be a viable option for establishing service connection for peripheral neuropathy.  Since he has not been given notice for this theory of entitlement, this should be corrected on remand.

Finally, the Veteran does not appear to have been afforded the opportunity to have a VA examination in this case.  This appears to stem primarily from the RO's finding that there was no evidence of peripheral neuropathy in service or that it became manifest to a compensable degree within one year of the Veteran's last exposure to herbicide agents.  However,  "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, it is the Board's opinion that an examination for a medical opinion is necessary to determine whether the Veteran has peripheral neuropathy of the bilateral upper and lower extremities, and if so, whether it is related to his presumed exposure to herbicide agents in service.  Similarly, if the inclusion of additional private or VA treatment records shows that the Veteran does have a diagnosis of diabetes mellitus, then the medical examination and opinion should also address whether he has bilateral upper or lower extremity peripheral neuropathy that is caused or aggravated by it.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence needed to establish secondary service connection.

2.  Also contact the Veteran and ask that he identify the names and addresses of all VA and non-VA healthcare providers who have treated him for his bilateral upper or lower extremity peripheral neuropathy.  After receiving this information and any necessary releases, contact the named healthcare providers and obtain copies of the related treatment records which are not already in the claims folder.

Such records should specifically include those treatment records from Dr. R. M. dating back to January 2005, as well as all Phoenix AMC treatment records since September 2005.

3.  Contact SSA and secure for the record copies of all medical records considered in their determination of the Veteran's claim for SSA disability benefits.

4.  If any of the above-requested records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

5.  Thereafter, arrange for the Veteran to be afforded an examination by an appropriate physician to determine the nature and likely etiology of the claimed bilateral upper or lower peripheral neuropathy.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) Identify which extremities have diagnoses of peripheral neuropathy.

(b) For each extremity diagnosed with peripheral neuropathy, is it at least as likely as not (50 percent or better probability) etiologically related to the Veteran's service, and specifically his exposure to herbicide agents therein?  

(c) If a diagnosis of diabetes mellitus is found in the available treatment records, then the examiner should also opine as to whether, for each extremity diagnosed with peripheral neuropathy, it is at least as likely as not (50 percent or better probability) caused or aggravated by the diabetes mellitus.

The clinician is advised that a response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate. 

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  If aggravation is found, the examiner is asked to state the baseline level of severity of the peripheral neuropathy before the onset of aggravation, and to discuss what level of increase in severity from the baseline was due to the natural progression of the peripheral neuropathy and what level of increase was due to aggravation from his diabetes mellitus.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

6.  After ensuring the above development is completed and completing any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and allow an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


